Citation Nr: 1242044	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-28 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.

2.  Entitlement to service connection for a respiratory disorder, including a deviated nasal septum.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1971 to August 1973.

This appeal to the Board of Veterans' Appeals (Board) is from January and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The claim of entitlement to service connection for a respiratory disorder, including a deviated nasal septum, requires further development before being decided on appeal.  So the Board is remanding this claim to the RO via the Appeals Management Center (AMC).  Whereas the Board, instead, is going ahead and deciding the remaining claim for bronchial asthma.


FINDING OF FACT

The preponderance of the evidence weighs against finding that the Veteran's bronchial asthma incepted during his service or is otherwise related to his service.


CONCLUSION OF LAW

His bronchial asthma was not incurred or aggravated by his service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See Gonzales, 218 F.3d at 1380-81.  The Board's analysis, therefore, focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, concerning the claim.  The Veteran must not assume the Board has overlooked pieces of evidence that are not explicitly discussed.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to him.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the Veteran prevailing in either event, or whether instead the preponderance of the evidence is against a claim, in which case the claim is denied.  Id.

Veterans Claim Assistance Act (VCAA)

The VCAA provides that VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of the evidence (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and, (3) that he is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2012).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, this notice should be provided prior to an initial decision on the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to "cure" the timing defect in the provision of this notice.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the United States Court of Appeals for Veterans Claims (Court/CAVC) observed that a claim of entitlement to service connection consists of five elements:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and, (5) effective date.  See 38 U.S.C. § 5103(a) (West 2002 & Supp. 2011).  So compliance with the first Quartuccio element requires notice of all five of these elements of the claim, including the "downstream" disability rating and effective date elements.  See id., at 486. 

But a VCAA notice error is not presumptively prejudicial, rather, must be determined on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, bears this evidentiary burden of proof of not only establishing error, but, above and beyond this, showing how it is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


Here, a VCAA notice letter of November 2008 informed the Veteran as to each element of notice as set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The notice indicated the joint obligation between VA and him to obtain pertinent evidence and information, and that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records.  Moreover, the letter provided information regarding the downstream disability rating and effective date elements of a pending claim for service connection.  The notice was sent prior to the initial adjudication of his claim, so in the preferred sequence.  The duty to notify therefore has been satisfied.

The VCAA further provides that VA has a duty to assist the Veteran in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  This duty includes assistance in obtaining service treatment records (STRs) and other pertinent medical records, as well as the provision of an examination in some cases when necessary to make a decision on the claim.  Id.

The Veteran's STRs and post-service medical records have been obtained and associated with the claims file for consideration in this appeal.  He has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to this claim.  The Board thus concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on his behalf.  See 38 C.F.R. § 3.159(c) (2012).  

The duty to assist also, as mentioned, may include providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2012).  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that an examination is required when there is (1) evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an "in-service event, injury, or disease," or a disease, manifested in accordance with presumptive service connection regulations, occurred that would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and, (4) insufficient evidence to decide the case.  The evidentiary requirement for element (3) is low.  Id.  When determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a 
service-connected disability.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

In this particular case at hand, a VA examination and medical nexus opinion pertaining to this claim for bronchial asthma has not been provided, but the Board finds that an examination and opinion are not warranted, as the McLendon standards are not met.  The evidence of record does not contain any indication that the Veteran complained of symptoms of bronchial asthma during service, nor was he diagnosed with any such condition prior to separating from service.  Indeed, he has made no contentions as to why he believes his bronchial asthma is related to his service or dates back to his service.  Thus element (2) is lacking.  Further, none of the evidence suggests his asthma is related to his active duty service, except for the fact that he has filed a claim to service connect this disability.  But VA is not required in this circumstance to schedule an examination for a medical nexus opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that "'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms"); Waters, 601 F.3d at 1278 (noting that a Veteran's conclusory generalized statement that a service illness had caused his present medical problems was not enough to entitle him to a VA medical examination since all Veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations simply as a matter of course in virtually every disability case).


The first mention of bronchial asthma does not appear in the evidence of record until 2003, 30 years after the Veteran's separation from service, and with no indication of continuing symptoms during those many intervening years.  Although the threshold for meeting element (3) is low, it still must be met.  Given the absence of the disability in the STRs, or even suggestion of it, and for so long after service, the Board finds there is no indication the Veteran's asthma may be related to his service based on the evidence of record.  Accordingly, because elements (2) and (3) are not met, a VA examination is not warranted.  See McLendon, 20 Vet. App. at 83.

Accordingly, the Board is proceeding to addressing the claim on its merits.

Relevant Laws, Regulations and Cases

Service connection is granted for current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection also may be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Service connection requires competent evidence showing: (1) the existence of a present disability or, at the very least, showing the Veteran has had the alleged disability at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).


Analysis

The Veteran's STRs do not mention any complaints of or treatment for asthma or any associated lung or breathing problems.  Instead, the difficulties he had breathing through his nose were attributed to other causes more relevant to his claim for a deviated nasal septum.  When entering service, he noted no history of asthma, labored breathing, or pain or tightness in his chest.  See Report of Medical History dated May 12, 1971.  He entered and separated from service with a clinical evaluation of normal lungs.  See Reports of Medical Examination dated May 12, 1971, and May 3, 1973.

The first post-service medical record in the file noting a diagnosis of bronchial asthma is dated in May 2003, so from some 30 years later.  See VA medical record dated May 20, 2003.  And even accepting this present-day diagnosis, so confirmation he has this claimed disability, it still must be established that his asthma originated during his military service, dates back to his service, or is otherwise related or attributable to his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  And it is in this equally critical regard that the evidence is far less favorable to his claim.

There is no indication his bronchial asthma is related to his service or that it incepted during his service or dates back to his service.  The one record that mentions this condition merely confirms he has it and contains no information on when it was first discovered or diagnosed, or regarding its etiology and potential relationship with his military service.  Private medical records from 1991 through 2003 detail extensive treatment for respiratory infections, however, none of these records suggest those infections were connected in any way to his bronchial asthma.  See Records from Dr. Marrero dated December 1991 through April 2003.  Thus, the third element of service connection (the causation element) is not met.


Seeing as though the Veteran's claim of entitlement to service connection for his bronchial asthma is predicated entirely on establishing this causation element, himself, merely by way of his lay statements, the Board is not persuaded.  He has not been shown to have the medical or scientific expertise needed to opine on the etiology of his asthma and, as such, he is not competent to make such an assertion.  Bronchial asthma is not the type of simple condition readily amenable to mere lay diagnosis or probative comment regarding its etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Accordingly, the preponderance of the evidence is against this claim, so the 
benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

The claim of entitlement to service connection for bronchial asthma is denied.



REMAND

The Veteran is also claiming entitlement to service connection for a respiratory disorder of another sort, including a deviated nasal septum.  This other claim requires further development before being decided on appeal, however.

When he entered service, his nose and sinuses were clinically evaluated as normal.  See Report of Medical Examination dated May 12, 1971.  During service, however, he sought treatment for nasal congestion, and it was noted that he had a history of difficulty breathing through his nose for the previous two years.  See STR dated September 11, 1971.  In February 1972, his nasal congestion continued, and the physician noted that a septoplasty had been recommended.  See STR dated February 23, 1972; see also DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1719 (31st ed. 2007) ("septoplasty" means "surgical reconstruction of the nasal septum").  
In March 1972, the Veteran was noted to have a history of a deviated septum, and antihistamines were not helping his congestion.  He was again advised that he should get a septoplasty.  See STR dated March 16, 1972.  Upon separation, his nose and sinuses were clinically evaluated as normal.  See Report of Medical Examination dated May 3, 1973.

His post-service private medical records show that his nose continues to be frequently congested.  See, e.g., Records from Dr. Marrero dated June 16, 1992; September 22, 1993; November 26, 1993; February 5, 1997; May 14, 2002.

Consequently, there is evidence of relevant symptoms in service and rather continuously during the many years since, i.e., continuity of symtomatology, which, given this, invokes VA's obligation to have him examined for a medical nexus opinion concerning the etiology of these symptoms and potential inception of them during his service or, if pre-dating his service, the possibility his underlying condition, whatever the appropriate diagnosis, was aggravated during or by his service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2012).  See also McLendon, 20 Vet. App. at 83 (2006).


Accordingly, this remaining claim is REMANDED for the following additional development and consideration:

1.  Contact the Veteran and request that he identify any additional treatment he has received for his claimed respiratory condition, including especially for his deviated nasal septum.  Obtain all identified records.  If they are not in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are.  Also appropriately notify him if unable to obtain any identified records.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule a VA examination to assess the nature and etiology of the Veteran's respiratory disorder, including deviated septum.  The claims file and a copy of this remand must be made available to and reviewed by the examiner for the pertinent history.  All necessary diagnostic testing and evaluation should be performed.  All opinions should be explained with supporting rationale.  If an opinion cannot be expressed without resorting to mere speculation, discuss why such is the case, so merely saying the examiner cannot comment will not suffice.

Medical opinion is especially needed in response to the following questions:

(A)  Is it undebatable the Veteran had a 
pre-existing deviated nasal septum when entering into active duty service?  In other words, is there clear and unmistakable evidence of this?  If so, is it also undebatable (clear and unmistakable evidence) this pre-existing condition was not aggravated during or by his active duty service beyond its natural progression?

"Clear and unmistakable evidence" is a more formidable evidentiary burden than a general preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that even the "clear and convincing" burden of proof, a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence ").  In summary, the two parts of this rebuttal standard are referred to as the "preexistence prong" and the "aggravation prong," and, to defeat the presumption of soundness when entering service (if, as here, a condition was not "noted" when entering service in the enlistment examination report), the preexistence of a condition and the no-aggravation result must be "undebatable."  See Horn v. Shinseki, 25 Vet. App. 231, 234 (2012) (characterizing the two prongs of the rebuttal standard for the presumption of soundness); see also Cotant v. Principi, 17 Vet. App. 116, 131 (2003) (describing the "onerous" evidentiary standard of "clear and unmistakable evidence").

(B)  If instead the answer is "no" to either of the questions in paragraph (A), what is the likelihood (very likely, as likely as not, or unlikely) that any current respiratory disorder, including the deviated nasal septum, is related or attributable to the Veteran's active duty service, incepted during his service, or dates back to his service?

3.  Then readjudicate this remaining claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative an SSOC and give them time to submit additional evidence and/or argument in response to it before returning the file to the Board for further appellate consideration of this remaining claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


